Citation Nr: 1748809	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  07-25 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for a left shoulder disorder.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for shell fragment wound scars of the right arm.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1967 to August 1970, including service in the Republic of Vietnam from December 1967 to December 1968.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from August 2006 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In May 2014, the Veteran testified at a hearing before Judge Shane Durkin, who has since retired.  A transcript of that hearing is of record.  See Legacy Content Manager Documents (VBMS receipt date August 18, 2014).  By correspondence dated May 2017, the RO informed the Veteran that he had 30 days to request an additional hearing before a different judge.  In June 2017, the Veteran timely filed a letter stating that he did not want an additional hearing.  

In December 2014, the Board remanded the Veteran's claims to obtain medical records, to conduct a VA audiological examination, and to complete any additional development deemed relevant.  

In a January 2017 statement in support of claim, the Veteran withdrew his claim of service connection for a left shoulder disorder.

Regarding whether new and material evidence has been obtained to reopen claims of service connection for knee disorders, in December 2014, the Board finds that service treatment records were uploaded into the Veteran's claims file.  There is no indication that these records were available at the time of prior decisions denying service connection.  This new evidence includes a February 1968 record indicating a right knee injury and a March 1968 record describing "constant complaints of leg pain right side."  

If, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2016).  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, and the Board may adjudicate the Veteran's claim for service connection as an original claim, rather than as a reopened claim.  38 C.F.R. § 3.156(c)(1) (2016).

The issues of entitlement to service connection for a left knee disorder, a right knee disorder, right arm scars, hypertension, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  By correspondence dated January 2017 and prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his claim of service connection for a left shoulder disorder.

2.  The weight of the evidence is against a current diagnosis of bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of service connection for a left shoulder disorder have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be presumed for certain chronic diseases, including other organic diseases of the nervous system, i.e. bilateral hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  In the present case, there is no evidence of bilateral hearing loss within a year of service so as to support presumptive service connection.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran's June 2016 VA examination does not provide for a diagnosis of bilateral hearing loss.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
25
LEFT
10
15
25
25
35

Speech recognition ability using the Maryland CNC test was 96 percent in the right ear and 100 percent in the left ear.  

Under VA regulations, the Veteran's speech loss pattern does not constitute hearing loss for purposes of establishing service connection.  See 38 C.F.R. § 3.385.  The Veteran's claim must be denied.  

In reaching these conclusion, the Board has considered the Veteran's lay statements, including those regarding in-service noise exposure and worsening hearing.  The Veteran is competent to report these symptoms because they are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Unfortunately, these symptoms by themselves are insufficient to justify a diagnosis of hearing loss under the mechanical application of 38 C.F.R. § 3.385.  


ORDER

The claim of entitlement to service connection for a left shoulder disorder is dismissed.

Entitlement to service connection for hearing loss is denied.  


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

These requirements are satisfied with regard to the Veteran's claims of entitlement to service connection for a left knee disorder and a right knee disorder.  Regarding the first element (current disability), an August 1981 VA psychiatric examination states that the Veteran "walks with a limp."  An October 1989 VA medical record indicates that the Veteran was involved with physical therapy during June, July, August, and September of 1989 for chondromalacia of both knees.  Later records indicate continued pain.  This constitutes competent evidence of a current disability for purposes of McLendon.  

There is also sufficient evidence to satisfy the second McLendon element (in-service injury or symptoms).  The Veteran has consistently testified that he injured his knees in 1967 when the recoil from a large gun hit the Veteran in the knees while his feet were stuck in mud.  See January 2017 personal statement; May 2014 VA hearing transcript; November 2007 VA medical record; January 2006 personal statement.  Also, a February 1968 record indicates a right knee injury and a March 1968 record reveals "constant complaints of leg pain right side."  These pieces of evidence are sufficient to satisfy the second McClendon element.

Regarding the third and fourth elements, while there is an indication that the present knee disorders may be related to service, the evidence of record is sufficiently complicated such that the Board is unable to make a decision without a medical opinion.  An August 1981 VA psychiatric examination states that the Veteran "walks with a limp."  An October 1989 VA medical record indicates that the Veteran was involved with physical therapy during June, July, August, and September of 1989 for chondromalacia of both knees.  A February 2007 VA medical record states: "No joint pain or swelling, back pain, or muscle pain."  A November 2007 VA medical indicates "[b]ilateral knee pain, most likely secondary to degenerative arthritis" and "history of knee problems but has not had any difficulty past 5 years since getting steroid injections in both knees."  For the left knee, a February 2008 VA medical records reveals that "[t]here is no evidence of fractures, dislocations or destructive lesions.  Alignment is satisfactory."  According to an April 2008 North England Orthopedic private medical record, the Veteran was seen "for evaluation of left knee pain which began after MRI in July 2007.  He was broad sided by another car and has had ongoing pain predominantly patellar and medial hemi joints since that time. . . .  He denies problems with the knee prior to that event."  The April 2008 private doctor also states: "The patient's exam and history are most consistent with medial meniscal pathology superimposed on patellofemoral pain syndrome.  These diagnoses are cause [sic] related to the [motor vehicle accident] July 2007 with no evidence of preexisting disease by history or objective studies elicited."  Taken together, the Veteran's knee disorders display complicated etiology in which symptoms have oscillated.  Furthermore, current symptoms may or may not be impacted by an intervening motor vehicle accident.  In summary, the Board finds that it cannot adequately address service connection for the Veteran's knee disorders without further medical examination and opinion.

Regarding right arm scars, the Veteran has consistently reported being wounded by shrapnel during service in Vietnam.  See January 2006 personal statement; May 2014 VA hearing transcript.  No VA scars examination has been conducted.  Therefore, an examination is required.  See McLendon, 20 Vet. App. at 79.

Regarding hypertension, the Board has identified blood pressure readings of 112/67 (undated record) and 130/86 (August 1970) in the Veteran's service treatment records.  In the May 2014 VA hearing transcript, the Veteran indicates that his hypertension could be the result of his service-connected PTSD.  A VA medical examination is therefore required to assess the Veteran's claim of service connection for hypertension, on a direct basis and as secondary to PTSD.  

The TDIU claim is inextricably intertwined with the other claims remanded for further development.  Several medical providers state that the Veteran stopped working in 2002 because of his nonservice-connected neck and shoulder disorders.  See July 2011 VA examination ("His shoulders are the reason he stopped working); April 2008 SSA record; August 2004 letter from private doctor.  A June 2016 VA psychological examiner states that the Veteran "is not working because of physical pain.  His anger/ problems with people did not impact his work."  The extent to which employability is impacted by the other disorders for which the Veteran is seeking service connection is not clear. Accordingly, a decision by the Board on the Veteran's other service-connection claims and TDIU claim would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

VA treatment records to September 15, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 16, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from September 16, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed right and left knee disorders.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed right knee disorder or left knee disorder.  

b. For the Veteran's right knee disorder, whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed right knee disorder was incurred in the Veteran's service, including but not limited to the in-service incident when he was struck in the knees by a gun recoil while his feet were stuck in mud.  

c. For the Veteran's left knee disorder, whether it is at least as likely as not (a 50 percent or better probability) that his preexisting residuals of left knee ligament tear were aggravated beyond their normal progression by the Veteran's service.  Since the Veteran's pre-service left knee disorder was noted in his entrance examination, the examiner need only address aggravation beyond normal progression.  The examiner does not need to address in-service incurrence or whether there is clear and unmistakable evidence that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  

In reaching these opinions, the examiner should consider the medical records discussed in the above section of this opinion and the Veteran's reports of in-service injury as contained in the January 2017 personal statement, the May 2014 VA hearing transcript, the November 2007 VA medical record, and the January 2006 personal statement.  The May 2014 VA hearing transcript is located in the Veteran's Legacy Content Manager Documents, VBMS receipt date August 18, 2014.    For purposes of this opinion, the examiner is to assume that the Veteran's reports of in-service injury are credible.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed shell fragment wound scars of the right arm.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed shell fragment wound scars of the right arm; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed shell fragment wound scars of the right arm were incurred in or aggravated by the Veteran's service, including but not limited to an in-service mortar attack.  

In reaching these opinions, the examiner should consider the Veteran's reports of an in-service mortar attack as contained in the January 2017 personal statement and the May 2014 VA hearing transcript.  The May 2014 VA hearing transcript is located in the Veteran's Legacy Content Manager Documents, VBMS receipt date August 18, 2014.    For purposes of this opinion, the examiner is to assume that the Veteran's reports of in-service injury are credible.   

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed hypertension.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed hypertension; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed hypertension was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed hypertension that (i) is proximately due to the Veteran's service-connected PTSD or (ii) was aggravated by the Veteran's service-connected PTSD.

In reaching these opinions, the examiner should specifically address the Veteran's in-service blood pressure readings of 112/67 (undated) and 130/86 (August 1970).  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


